       Case 2:20-cr-00471-JAK Document 1 Filed 10/13/20 Page 1 of 2 Page ID #:1



 1

 2

 3

 4                                                                   10/13/2020
 5                                                                        jb




 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                No.     2:20-cr-00471JAK
11             Plaintiff,                     I N F O R M A T I O N

12             v.                             [18 U.S.C. § 1001(a)(2): False
                                              Statements]
13   DECKER HAYES RAMSAY,

14             Defendant.

15

16        The United States Attorney charges:
17                              [18 U.S.C. § 1001(a)(2)]
18        On or about April 12, 2018, in Los Angeles County, within the
19   Central District of California, in a matter within the jurisdiction
20   of the executive branch of the government of the United States,
21   including the United States Office of Personnel Management National
22   Background Investigations Bureau, defendant RAMSAY knowingly and
23   willfully made a materially false, fictitious, and fraudulent
24   statement and representation on an Electronic Questionnaire for
25   Investigations Processing that defendant RAMSAY submitted with an
26   application for employment with Company 1, a cleared defense
27   contractor, in that defendant RAMSAY represented that he had never
28   been a member of an organization that advocates or practices
       Case 2:20-cr-00471-JAK Document 1 Filed 10/13/20 Page 2 of 2 Page ID #:2



 1   commission of acts of force or violence to discourage others from

 2   exercising their rights under the U.S. Constitution or any state of

 3   the United States with the specific intent to further such action,

 4   when, in truth and fact, as defendant RAMSAY then well knew, he had

 5   been a member of both Vanguard America and Aryan Underground, which

 6   were both white supremacist organizations that advocated or practiced

 7   commission of acts of force or violence to discourage others from

 8   exercising their rights under the U.S. Constitution or any state of

 9   the United States.

10                                          NICOLA T. HANNA
                                            United States Attorney
11

12

13                                          CHRISTOPHER D. GRIGG
                                            Assistant United States Attorney
14                                          Chief, National Security Division
15                                          ANNAMARTINE SALICK
                                            Assistant United States Attorney
16                                          Chief, Terrorism and Export Crimes
                                              Section
17
                                            REEMA M. EL-AMAMY
18                                          Assistant United States Attorney
                                            Terrorism and Export Crimes
19                                            Section
20

21

22

23

24

25

26

27

28

                                             2
